NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THERESA LYNN BUTLER,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2171
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 9, 2018.

Appeal from the Circuit Court for DeSoto
County; James S. Parker and Don T. Hall,
Judges.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and BLACK, JJ., Concur.